Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/22 has been entered.
 
DETAILED ACTION
Status of Claims
Claim(s) 1-3, 5-11, 13-14, 17-22have been examined.
Claim(s) 4, 12, 15-16 have been canceled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-11, 13-14, 17-22 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method, a system, and a computer readable medium.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
determine a user identity of a user;
create a user preference profile based on the user identity;
communicate a prerecorded message describing one or more vehicle options to the user;
record a user response of the user in response to the prerecorded message, the recording including a total user dwell time related to one or more vehicle options, the total user dwell time being obtained based on a summation of a plurality of non-consecutive dwell times related to the one or more vehicle options;
analyze the recorded user response;
update the user preference profile based on the analysis of the recorded user response.
This is an abstract idea because it is a certain method of organizing human activity because it involves commercial interactions such as sales and marketing behaviors and/or activities.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
a display or a speaker
a controller with programming;
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claims 2-3, 5-8 and 21-22 are directed to the abstract idea itself and do not constitute additional limitations. In addition, even if they did amount to additional limitations, they do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
a display or a speaker
a controller with programming;
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
For these reasons, the claims are rejected under 35 U.S.C. 101.

	
	

Response to Arguments
1.	The examiner has proposed an amendment to overcome the rejection under 35 U.S.C. 101 (see interview summary notes) but the applicant has not as of yet accepted the amendment.
2.	The claims are not in condition for allowance because they are rejected under 35 U.S.C. 101. The closest prior art of record is Gormley (US 8,694,328) and the closest non-patent literature of record is Reference U (see PTO-892). Additional references relevant to the current application include:
9,373,203 - Fields
20190152386 - McQuillen
20140129080 - Leibowitz
20100223158 - Brown
20040128224 – Dabney
3.	In regards to the rejection under 35 U.S.C. 101, the applicant respectfully argues that the claims do not recite an abstract idea as the claims do not recite any certain methods of organizing human activity which might involve advertising, marketing, and sales activities or behaviors.
The examiner respectfully disagrees. The specification at paragraph [0001] states “The present specification generally relates to systems and methods for determining user preferences and more specifically to systems and methods for making vehicle purchase recommendations based on a user preference profile.” The concept recited in this paragraph is reflected in the claims by at least the following limitations “record a user response of the user in response to the prerecorded message”, analyze the recorded user response”, “update the user preference profile based on the analysis of the recorded user response.”  Is it clear that determining user preferences for making vehicle purchase recommendations is a marketing activity, it’s a sales activity, is involved in advertising, and it’s therefore directed to an abstract idea. For these reasons, the applicant’s arguments are not persuasive.
4.	In regards to the rejection under 35 U.S.C. 101, the applicant respectfully argues on pages 12-14 of the remarks that the claims are similar to those in DDR in that they recite a problem that specifically arose because of the creation of computers and/or the Internet and the solution to the problem is recited in the claims and necessarily rooted in computer technology. 
The examiner respectfully disagrees and first notes that the applicant has not identified the problem that the applicant is alleging specifically arose because of the creation of computers and/or the Internet. For this reason, the applicant’s arguments are not persuasive.
5.	In regards to the rejection under 35 U.S.C. 101, the applicant respectfully argues on pages 14-15 of the remarks that the claims include one or more additional limitations which are not well-understood, routine, or conventional.
The examiner respectfully disagrees and notes that the examiner has not identified one or more limitations as extra solution activity nor has the examiner argued that one or more limitations are well-understood, routine, or conventional. For this reason, the applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684